,.
!
1        '
l
    •    ...
         ~




I                                                       NO. 29,762
                                                                                                FILED IN
                                                                                         6th COURT OF APPEALS
               STATE OF TEXAS                                §                             TEXARKANA, TEXAS
                                                                                         5/19/2015 1:20:02 PM
                                                             §                               DEBBIE AUTREY
                                                                                                 Clerk
               \'S,                                          §
                                                             §
               FRED DOUGLAS MOORE, JR.                       §     HUNT COUNTY, TEXAS



                                                  NOTICE OF APPEAL

               TO THE HONORABLE JUDGE OF SAID COURT:

                      Now comes FRED DOUGLAS MOORE, JR., Defendant in the above styled and

               numbered cause, and gives this written notice of appeal to the Court of Appeals of the State of

               Texas from the judgment of conviction and sentence herein rendered against FRED DOUGLAS

               MOORE, JR ..




                                                            s ca Edwards (24000994
                                                          P . Box 9318
                                                          Greenville, Texas 75404
                                                          Tel: (903) 513-0510
                                                          Fax: (903) 200-1359
                                                          E-Mai 1: jessicaedwardslaw!algmai I. com
                                                          Attorney for FRED DOUGLAS MOORE, JR.


                                              CERTIFICATE OF SERVICE

                      This is to cenify that on April 28, 2015, a true and correct copy of the above and

               foregoing document   was served on the Hunt County District Attorney's Office, by hand

               delivery.
.-   ·-   ...
                                                                                                           tlf1' ~I

                                         CAsE No. 29762              COUNT I
                                          INCIDENT No.frRN: 9128366107 AOOl
                                                                                               i&c
                                                                                                ~~~q
                                                                                                          ~~$i                    I
                                                                                                                                  {

                                                                                                                                  I
THE STATE OF TEXAS                                                 §        IN THE DISTRICT COUR                              ·
                                                                   §                                            ,
v.
FRED DOUGLAS MOORE, JR.

STATE 10 NO.: TX 05697608
                                                                   ~
                                                                   §
                                                                   §
                                                                   §
                                                                            OF HUNT COUNTY, TEXAS


                                                                            196TH JUDICIAL DISTRICT
                                                                                                                     ~ l';f
                                                                                                                                  I
                                                                                                                                  i
                TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL                                                        t
     I, J. ANDREW BENCH ,Judge of the trial court certify this criminal case:
             ~not a plea bargain case, and the defendant has the right of appeal; or
         /[)~:a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                                                                                                                                  I
                                                                                                                                  '
                   not withdrawn or waived and the defendant has the right of appeal; or
               0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the          i
                                                                                                                                  I
                   right to appeal; or
               0   is a plea bargain case, and the defendant has N
               0   the defendant has waived the right of appeal.
               Signed on 04-22-2015.

                                                              ONORABLE J. ANDREW BENCH
                                                            196 TH JUDICIAL DISTRICT COURT
              I have received a copy of this certification. I have also been informed of my rights concerning any
     appeal of this criminal case, including any right to file a prose petition for discretionary review pursuant to
     Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy
     of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
     which to file a pro se petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
     acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
     attorney, by written communication, of any change in the address at which I am currently living or any change
     in my prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
                                                                                                                                  ;
     attorney of any change in my address, I may lose the opportunity to file a pro se petition for discretionary
     reVJew.                                                                                                                      l
     Defendant (MUST SIGN)
                                                               -nt                                                                I
     Mailing A d d r e s s : - - - - - - - - - - - - -

     Telephone number: - - - - - - - - - - - -                 Address: 2900 LEE STREET
                                                                                                                                  '
                                                                                                                                  f
                                                                                                                                  f
                                                                        GREENVILLE.TEXAS i5403-0021
                                                               Telephone Number: 903-454-6050
                                                               Fax Number: 903-454-4898
                                                                                                                                  't
                                                                                                                                  f




                                                                                                                                  I
                                                                                                                                  i
                                                                                                                                  I
     29762
                                                                                                                                  l

                                                                                                                                  I